Citation Nr: 0324654	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-15 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) by 
a surviving spouse under the provisions of 38 U.S.C.A. § 1318 
(West 2002).

(The issue of entitlement to service connection for the cause 
of the veteran's death was the subject of an earlier decision 
on July 15, 2002.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to February 
1985.  He died on November [redacted], 1998.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A temporary stay on the adjudication of claims for benefits 
under 38 U.S.C.A. § 1318 (West 2002) was partially lifted on 
April 8, 2003.  See Chairman's Memorandum 01-03-09.  As the 
temporary stay has, by the terms of the Chairman's 
Memorandum, been lifted as to the appellant's claim and the 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal on the issue currently in 
appellate status, the Board will proceed to consider the 
appellant's claim of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 (West 
2002).  See Bernard v. Brown, 4 Vet. App. 384, 392-4 (1993).  
   
FINDINGS OF FACT

At the time of his death, the veteran was not in receipt of 
or entitled to receive compensation for a service-connected 
disability rated totally disabling. 





CONCLUSION OF LAW

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 2002) is not 
warranted.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. 
§ 3.22 (20020.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefits which she is seeking.  
In a Statement of the Case dated in June 1998, the RO 
notified the appellant that the veteran would have to have 
been rated as totally disabled by service connected 
disabilities at the time of his death and for a period of 
years prior to his death in order for her to establish 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The appellant has not contended that the 
veteran was so rated.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claims 
on the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A surviving spouse may be eligible for DIC if the veteran who 
dies, not as the result of his own willful misconduct, was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability rated totally 
disabling if- (1) the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318 (West 2002).

38 C.F.R. § 3.22 (2002), a regulation pertaining to DIC 
benefits for survivors of certain veterans rated totally 
disabled at time of death, provides as follows:

    (a) Even though a veteran died of non-service-connected 
causes, VA 
will pay death benefits to the surviving spouse or children 
in the same 
manner as if the veteran's death were service-connected, if:
    (1) The veteran's death was not the result of his or her 
own willful 
misconduct, and
    (2) At the time of death, the veteran was receiving, or 
was entitled 
to receive, compensation for service-connected disability 
that was:
    (i) Rated by VA as totally disabling for a continuous 
period of at 
least 10 years immediately preceding death; or
    (ii) Rated by VA as totally disabling continuously since 
the 
veteran's release from active duty and for at least 5 years 
immediately 
preceding death.
    (b) For purposes of this section, "entitled to receive" 
means that 
at the time of death, the veteran had service-connected 
disability rated 
totally disabling by VA but was not receiving compensation 
because:
    (1) VA was paying the compensation to the veteran's 
dependents;
    (2) VA was withholding the compensation under authority 
of 38 U.S.C. 
5314 to offset an indebtedness of the veteran;
    (3) The veteran had applied for compensation but had not 
received 
total disability compensation due solely to clear and 
unmistakable error 
in a VA decision concerning the issue of service connection, 
disability 
evaluation, or effective date;
    (4) The veteran had not waived retired or retirement pay 
in order to 
receive compensation;
    (5) VA was withholding payments under the provisions of 
10 U.S.C. 
1174(h)(2);
    (6) VA was withholding payments because the veteran's 
whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments 
based on a total service-connected disability rating; or
    (7) VA was withholding payments under 38 U.S.C. 5308 but 
determines 
that benefits were payable under 38 U.S.C. 5309.
    (c) For purposes of this section, "rated by VA as 
totally 
disabling" includes total disability ratings based on 
unemployability 
(Sec. 4.16 of this chapter).

In the instant case, at the time of his death in November 
1998, the veteran had the following service connected 
disabilities: degenerative changes of the lumbar spine, 
evaluated as 10 percent disabling; degenerative changes of 
the right knee, evaluated as 10 percent disabling; 
degenerative changes of the left knee, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as non-
compensably (zero percent) disabling.  His combined service 
connected disability rating was 40 percent.  It can, 
therefore, be seen that at death the veteran was not rated as 
totally disabled from service connected causes.  Furthermore, 
at no time during his life was the veteran rated as totally 
disabled by reason of service connected disabilities.  In 
addition, he did not ever file a claim of entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disabilities (TDIU).  

The appellant is not entitled to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2002), because the veteran was not ever rating 
totally disabled by service connected disabilities nor was he 
ever entitled to receive such compensation.  None of the 
provisions of 38 C.F.R. § 3.22 pertaining to being "entitled 
to receive" total compensation apply in this case.  
Specifically, it is not alleged and the evidence of record 
does not show that any rating action during the veteran's 
life contained clear and unmistakable error (CUE).  See 
38 C.F.R. § 3.105(a) (2002).  In fact, as the veteran never 
filed a claim for TDIU, his entitlement to that benefit was 
not at issue during his lifetime.  The Board concludes that 
there is no basis on which the appellant might be entitled to 
DIC under the provisions of 38 U.S.C.A. § 1318 (West 2002), 
and entitlement to that benefit is not established.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to dependency and indemnity compensation by a 
surviving spouse under the provisions of 38 U.S.C.A. § 1318 
(West 2002) is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

